         Case 1:19-cr-00291-LAP Document 190 Filed 10/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 19-CR-291(LAP)
ADEMOLA ADEBOGUN,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Mr. Adebogun’s motion temporarily to modify the travel

restriction conditions of his pretrial release to permit the

requested travel [dkt no. 188] is GRANTED.



SO ORDERED.

Dated:     October 14, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
